DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 11/25/19 and amendment of 11/19/20. 

1.	Claim 11 is canceled. Claims 12-21 are newly added
2.	Claims 1-10 and 12-21 are pending.
	Claims 1-10 and 12-21 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/29/20 and 1/14/21 were filed.  The submissions is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-10 and 12-21 have been considered but are moot in light of new grounds of rejections.  Any arguments that may apply have been addressed below.
A:  The claim amendment has necessitated modifying the 103 rejection via adding a reference.  Therefore the amended independent claims and the 

Claim Objections
5.	Claims 9 and 17 are objected to because of the following informalities:  Claim 9 appears to be missing the word, “to” which is perceived as a typo, as it recites, “wherein the coordinator device is configured transmit the instruction”.  The word, “to”, is understood to be placed between the words configured and transmit.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

8.	Claims 1-5 and 8-10, 12-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al., (Arling), US PGPub. No.: 20050096753 as applied to claims above, in view of Lee et al., (Lee), US PGPub. No.: 20170025861 and further in view of Karaoguz et al., (Karaoguz), US PGPub. No.: 20060025132.

 	As per claim 1, Arling teaches a non-transitory computer-readable storage medium having stored thereon program instructions that, when executed by one or more processors of a computing device, cause the computing device to perform operations (see remote control (computing device) with storage medium, processor and program instructions) (para. 20, 22; Fig. 2) comprising: 
identifying a physical environment (i.e. room/home where appliances reside) (para. 18, 47) comprising a network and an accessory (i.e. lights turned on or off) (para. 56) that is configured to be controllable by the computing device, (each control environment including home appliances (hence accessories of physical environment) operable by (controllable by) the remote control (computing device); networked (hence, comprising a network (home controlled environment represents home (first) network)) home control environment) (para. 6, 32, 33; Fig. 1, 5); and connected, via the first network to a coordinator device (controlling device within the network; networked home control environment (first network)) (para. 60, 62, 63) that is within the physical environment, (By pressing one function button (e.g., Lighting is connected) the control pod may initiate a default action for a device connected to the control system that correspond most closely to the user indicated functions (e.g., turning the lights on if they are currently powered off); control pod in physical environment (room 2 via Fig. 1)) (para. 56; Fig. 1), 
detecting that the computing device has moved from a first location within the physical environment to a second location, outside of the physical environment (a particular macro for tuning to a user’s favorite channel could be automatically reconfigured as a user moved from one entertainment center to another; user moves to a different room containing a second entertainment center which is outside of the 1st room physical environment) (para. 63, 64); 
based at least in part on the detecting, establishing a connection with a coordinator device connected to the first network, (when issuing the same "Volume Up" command from a second location (containing the second entertainment system), the remote control or control pod (coordinator device) may be configured to automatically save the current states from the appliances of the first location, effectively generate a new macro command for the appliances in the second location (network, see figure 6); separated by network 100) (para. 64; Fig. 1, 5, 6); establishing a connection with the device connected to the first network, (connect control device 14 to one or more networked appliances, content servers, computers, the Internet, or other devices and appliances of a networked home control environment ) (para. 31).
 Arling teaches a first network, (home network, controlled environment) (para. 5, 6, 62); detecting the computing device location, (if a remote control location outside the home control environment is detected) (para. 35); an accessory connected, via the first network, (i.e. lights turned on or off) (para. 56);
Arling does not specifically teach based at least in part on the detecting that the computing device moved from the first location, establishing a connection.
However, Lee teaches based at least in part on the detecting that the computing device moved from the first location, establishing a connection, (a user may be able to control the operation of an appliance from a remote location, while the user is absent from the premises where the appliance is installed. Systems have been developed that are configured to detect when a user is absent from a premises) (para. 3); and Lee also teaches establishing a connection with the device connected to the first network, (a user may remotely control one or more appliances over a local network, such as a home area network (first network)) (para. 2, 3, 45).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arling and Lee such that, a user may remotely control one or more appliances over a local network, such as a home area network, or even a wide area network. This communication can provide for a safer, more efficient operation of appliances, (Lee: para. 2, 3).
Neither Arling nor Lee specifically teaches the coordinator device configured to access a second network; based at least in part on the detecting that the computing device moved from the first location to the second location, establishing, via the second network, a connection with the coordinator device that is within the physical environment and is connected to the first network.
(The remote and local configuration and control of the smart appliances and systems may be supported by a broadband access gateway (coordinator device) that permits broadband network access via, a wide area network (WAN) (second network)) (para. 22); based at least in part on the detecting that the computing device moved from the first location to the second location, establishing, via the second network, a connection with the coordinator device that is within the physical environment and is connected to the first network, (These same networks may enable a user of an access device to control the access devices, smart appliances, and premises systems described above, while the user is away from the location of the broadband access gateway (thus detecting and thus accessing via second network); The merging of these various types of networks may enable transparent communication of all types of media between access devices, which may be coupled in a wired or wireless fashion to one or more of these networks; as access device 126 migrates from the vicinity of the serving cell site 114a in GSM network 114 towards the wireless interface 120 in the first location 102, the call may be handed off from the cell site 114a GSM network 114 to the wireless interface 120 coupled to the gateway (GW) 118 at the first location 102) (para. 28, 29; Fig. 1/102); Karaoguz also teaches a first network, and an accessory connected, via the first network; (via local area networks connected in homes; control of the smart appliances may be supported by a access gateway that permits network access via, a personal area network (PAN), a wireless local area network (WLAN) or other type of network located within a premise such as, for example, a home; smart appliance may comprise lighting) (para. 22, 66).
, (Karaoguz: para. 28).

 	As per claim 2, Arling teaches the non-transitory computer-readable storage medium of claim 1, wherein the coordinator device is configured to: receive control instructions from the computing device; and relay the control instructions to the accessory device, (pressing one function button (e.g., Lighting) the control pod may initiate a default action for a device connected to the control system that correspond most closely to the user indicated functions (e.g., turning the lights on if they are currently powered off; pressing button on remote causes the control pod to power on TV, DVD, thus instructions relayed) (para. 56).  

 	As per claim 3, the non-transitory computer-readable storage medium of claim 1, Arling teaches wherein the first network comprises a local area network with an access point within the physical environment, (via network enablement device; also via a translation and command passing server 500) (para. 41, 88; Fig. 1 and 4) and wherein the computing device is configured to communicate with the accessory via at least one of the access point or the local area network when the computing device is within the physical environment, (remote control 10 may connect to the networked home control environment 100 via a translation and command passing server 500 (shown as an Internet based server); states of accessories delivered to remote device) (para. 88; Fig. 1).  

 	As per claim 4, the non-transitory computer-readable storage medium of claim 1, Arling teaches wherein the second network comprises a wide area network outside the physical environment that is accessible by the coordinator device, (establishing connection to any wide area network capable of communicating with the address translation and command passing server 500) (para. 90) and wherein the computing device is configured to communicate with the accessory (remote device communicates with the PVR (personal video recorder) via establishing connector to wide area network) 
Arling does not specifically teach communicating with the accessory via the coordinator device over the wide area network.  
However, Lee teaches communicating with the accessory over the wide area network, (remotely control (communicate) one or more appliances over a wide area network; the one or more notifications (communication) can be generated by home energy manager 140 (coordinator device) and provided to user device 102 via server; wherein network 130 is a WAN) (Fig. 5/130; para. 2, 30, 43).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arling and Lee such that, a user may remotely control one or more appliances over a local network, such as a home area network, or even a wide area network. This , (Lee: para. 2, 3).
Neither Lee nor Arling specifically teaches communicating with the accessory via the coordinator device over the wide area network.
However, Karaoguz teaches communicating with the accessory via the coordinator device over the wide area network, (The remote and local configuration and control of the smart appliances and systems may be supported by a broadband access gateway (coordinator device) that permits broadband network access via, a wide area network (WAN) (second network)) (para. 22).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arling, Lee and Karaoguz such that, such that when a user/device migrates (hence, from one location to another) instead of the call being dropped, the call has been seamlessly handed off and is now being handled by the gateway 118 via the wireless interface 120., (Karaoguz: para. 28).

 	As per claim 5, the non-transitory computer-readable storage medium of claim 1, Arling teaches wherein the physical environment is identified based at least in part on at least one of a selection of the physical environment in a user interface presented by the computing device or a device location of the computing device matching the first location within the physical environment, (device location via a location signaling device (i.e., one implementation of control device 14) is placed within each control environment in order to send one or more signals to the remote control for location determination operations; determining the location of the remote control relative to the various control environments and zones, (physical environment matched via being relative to remote control) or similarly determining the proximity of various home appliances to the remote control) (para. 32).  

 	As per claim 8, the non-transitory computer-readable storage medium of claim 1, Arling teaches further comprising receiving accessory data from the coordinator device while at least one of the computing device is not located in the physical environment or the computing device is not able to connect to the first network, (via Internet based control capabilities from remote locations (hence, not in the physical environment) (para. 7). 
	Arling does not specifically teach receiving data via the connection of the second network.
However, Lee teaches receiving data via the connection of the second network, (a user may remotely control (data received) one or more appliances over a local network, such as a home area network (first network), or even a wide area network, such as the Internet via a server (coordinator device)) (para. 2, 3, 45).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arling and Lee such that, a user may remotely control one or more appliances over a local network, such as a home area network, or even a wide area network. This communication can provide for a safer, more efficient operation of appliances, (Lee: para. 2, 3).
(The remote and local configuration and control of the smart appliances and systems may be supported by a broadband access gateway (coordinator device) that permits broadband network access via, a wide area network (WAN) (second network)) (para. 22).
 
 	As per claim 9, the non-transitory computer-readable storage medium of claim 1, Arling teaches wherein the operations further comprise: receiving selection of the accessory at a user interface of the computing device, (a user may use one or more remote control units to send dedicated device specific commands to individual appliances (hence, selected), via an appropriate transport medium (e.g., IR, RF, X-10, SCP commands, etc.); remote control interface (user interface)) (para. 28, 54); and in response to the selection, transmitting an instruction to control the selected accessory, (commands transmitted as well as user interaction with key matrix (user interface as well)) (para. 22, 28) to the coordinator device, wherein the coordinator device is configured transmit the instruction to the accessory via the first network, (control pod is in 2nd location, thus button presses on the generic remote may communicate more information to the control pod which may better enable the control pod to determine the desired actions of the user (e.g., pressing "Movie" and "Play" on the generic remote may cause the control pod to power on the TV, DVD player, and Audio Receiver connected to the control pod, and begin playing a DVD, hence of a 1st network (see Fig. 6)) (para. 29, 56; Fig. 6).

However, Lee teaches transmitting instruction to control the accessory via the connection of the second network, (a user may remotely control (instruction transmitted) one or more appliances over a local network, such as a home area network (first network), or even a wide area network, such as the Internet) (para. 2, 3, 45).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arling and Lee such that, a user may remotely control one or more appliances over a local network, such as a home area network, or even a wide area network. This communication can provide for a safer, more efficient operation of appliances, (Lee: para. 2, 3).

 	As per claim 10, 
It is rejected based on the analysis of claim 1, due to the similarity of the limitations. 

 	As per claim 12, the method of claim 10, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.
  
 	As per claim 13, the method of claim 10, it is rejected based on the analysis of claim 3, due to the similarity of the limitations. 
 


 	As per claim 16, the method of claim 10, it is rejected based on the analysis of claim 8, due to the similarity of the limitations. 
 
	As per claim 17, the method of claim 10, it is rejected based on the analysis of claim 9, due to the similarity of the limitations.  

 	As per claim 18, Arling teaches a computing device, comprising: one or more storage media configured to store computer-executable instructions; and one or more processors coupled to the one or more storage media, and configured to execute the computer-executable instructions, (para. 20, 22; Fig. 2); the remainder of the limitations are rejected based on the analysis of claim 1 due to the similarity of the limitations.  

	As per claim 19, the computing device of claim 18, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

 	As per claim 20, the computing device of claim 18, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.  

As per claim 21, the computing device of claim 18, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arling et al., (Arling), US PGPub. No.: 20050096753 as applied to claims above, in view of Lee et al., (Lee), US PGPub. No.: 20170025861 in view of Karaoguz et al., (Karaoguz), US PGPub. No.: 20060025132 and further in view of Han et al., (Han), US PGPub. No.: 20170273527.

 	As per claim 6, the non-transitory computer-readable storage medium of claim 5, 
Neither Arling, Lee nor Karaoguz specifically teach wherein the user interface is configured to present a plurality of other physical environments. 
However, Han teaches the user interface is configured to present a plurality of other physical environments, (display a map image of rooms, i.e. bedroom 1, bedroom2, and the like) (para. 155, 203, 245).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arling, Lee, Karaoguz and Han such that, a configured to generate a map based on sensed values obtained by the sensor, analyze a structure of the generated map by detecting a region segmentation point from the map, and generate a map image based on an analysis result, (Han: para. 12).

10.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arling et al., (Arling), US PGPub. No.: 20050096753 as applied to claims above, in view of Lee et al., (Lee), US PGPub. No.: 20170025861 in view of Karaoguz et al., .

 	As per claim 7, the non-transitory computer-readable storage medium of claim 1, 
Neither Arling, Lee, nor Karaoguz specifically teach wherein the first location is determined based at least in part on the addition of the accessory to the physical environment.  
However, Ogawa teaches wherein the first location is determined based at least in part on the addition of the accessory to the physical environment, (When a new appliance is connected to a home network system, it is necessary to cause a controller to hold positional information indicating an installation position for the appliance; appliance connected to the home network and superimposes and displays the icon image on the room image; appliance icon moving means that moves the appliance icon on a display screen; and position detection means that detects the installation position of the appliance) (para. 7, 10).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arling, Lee, Karaoguz and Ogawa in order to acquire information on an installation position of an appliance connected to a home network, the network apparatus includes: room image display means that displays a room constitution in a building as a room image, (Ogawa: para. 10).

.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sloo, (9977547) is relevant via: the smart home environment 100 includes a plurality of devices, including intelligent, multi-sensing, network-connected devices, that integrate seamlessly with each other in a smart home network (e.g., 202, FIG. 2) and/or with a central server or a cloud-computing system to provide a variety of useful smart home functions. The smart home environment 100 may include one or more intelligent, multi-sensing, network-connected thermostats 102 (hereinafter referred to as "smart thermostats 102"), one or more intelligent, network-connected, multi-sensing hazard detection units 104 (hereinafter referred to as "smart hazard detectors 104"), and one or more intelligent, multi-sensing, network-connected entryway interface devices 106 (hereinafter referred to as "smart doorbells 106"). In some embodiments, the smart thermostat 102 detects ambient climate characteristics (e.g., temperature and/or humidity) and controls a HVAC system 103 accordingly. 

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        1/27/21